Mr. Justice Burnett
delivered the opinion of the court.
In the act- of February 28, 1913, it is laid down as a rule that':
“If the transcript or abstract is not filed with the clerk of the appellate court within the time provided, *229the appeal shall be deemed abandoned, and the effect thereof terminated, bnt the trial conrt or the judge thereof, or the supreme court or a'justice thereof, may, upon such terms as may be just, by order enlarge the time for filing the same; but such order shall be made within the time allowed to file transcript, and shall not extend it beyond the term of the appellate court next following the appeal.”
Earlier in this enactment it is said:
“Upon the appeal being perfected the appellant shall, within thirty days thereafter, file with the clerk of the appellate court a transcript or such an abstract as the law or the rules of the appellate court may require, of so much of the record as may be necessary to intelligently present the question to be decided by the appellate tribunal, together with a copy of the judgment or decree appealed from, the notice of appeal and proof of service thereof, and of the undertaking on appeal. * * ”
1. In the present juncture there is a wealth of affidavit on both sides declaring the versions of respective counsel of what occurred in the Circuit Court on October 21st. With these in that respect we are not concerned as they amount to mere bickerings between court and counsel. The order above quoted being the solemn act of a court imports absolute verity which we cannot question. Therefore, the matter must be determined by the proper construction to be given to that judicial utterance. It is contended that in fact the court made no order on the date last mentioned. But the certified exemplification before us declares in these words:
“That the court on said October 21, 1916, did order that the defendant be allowed an extension of time from day to day in this cause within which to file a transcript on appeal in the supreme court and to file and settle bill of exceptions herein.”
*230It is argued that this is of no effect because made before the commencement of the thirty-day period. The statute, indeed, says that “such order shall be made within the time allowed to file the transcript.” This language, however, has been construed in Wolf v. City Ry. Co., 50 Or. 64 (85 Pac. 620, 91 Pac. 460, 15 Ann. Cas. 1181), and in Vincent v. First Nat. Bank, 76 Or. 579 (143 Pac. 1100, 149 Pac. 938). In the latter case the court said:
“The contention made that this order can only be made after the appeal has been perfected and before the time to file the transcript has expired, we think not sound. This construction is far too narrow. The context shows that it was meant that the order should be made before the time had expired to file the transcript, and not to restrict it to the time after the appeal had been perfected. We think this order was made within the proper time.”
2. Substantially the same language is used in the Wolf Case. In that instance several orders were made each before the expiration of the time specified in the one next preceding, so that the time was extended on several occasions and yet this court held that it had jurisdiction.
3. Having shown that the order was actually made on October 21st, allowing extension of time.from day to day we next consider the effect of that order. “From day to day.” means from one day to its succeeding day: 2 Words & Phrases (2 Series), 671. It must be held, therefore, that the court’s order operated to extend the time from day number 1 to day number 2 and from that to number 3, and thenceforward, and was limited only by the provision that the time shall not be extended beyond the next term of the appellate court. The order was self-executing so as to carry the time *231on day by day with the restriction noted. The court did not say that the time should be extended from October 21st to October 22d, in which event it would have been necessary to make a second order on the latter date and so following. But a fair construction of the judicial direction would be that without further order the time would go on day after day until it reached the legal limit noted. The effect of this is to retain within the bosom of the Circuit Court jurisdiction to make further order respecting the matter under consideration, provided it was made before the statutory lapse of the extension already granted.
We come then to the force of what was done December 18th. It is urged against the order quoted that it does not enter of record nunc pro tunc the same order that the court says it made on October 21st. More concretely explained the contention is that whereas the court should have again declared that “the time is extended from day to day” without saying more, it entered a different direction, viz., that the defendant have an extension of time to a date ten days from and after the date when the court reporter shall file extension of his stenographic notes of the testimony.
4-8. A journal entry is the prescribed memorial of what the court actually did. It must speak the real truth. If the court did not in fact make an order on the earlier date, one cannot be supplied by any subsequent journal entry. Moreover, the authority to make an order nunc pro tunc cannot be used to amend or change the order actually made. Here, however, we have spread upon the journal on December 18th, the statement that:
Oh October 21st the court ‘‘ did order that the defendant be allowed an extension of time from day to day in this cause within which to file a transcript on appeal *232in the supreme court and to file and settle bill of exceptions herein. ’ ’
By this recital written upon the journal by authority we are officially informed that the court made the order quoted. In precise words we have a memorial of what the court' actually did on October 21st, and it is sufficient as a nunc pro tunc order to show that on December 18th jurisdiction to make further order respecting the time was within the breast of the Circuit Court. Thus empowered, the trial judge had a right to make a new order as was done in the Wolf Case differently declaring the time within which the transcript might be filed. Consequently he was within the sanction of the law when he said :
“It is hereby ordered that the said defendant have and it is hereby granted an extension of time to a date ten days from and after the date that the court reporter of this department shall file in this court a typewritten extension of the stenographic notes of the testimony taken at the trial of the above entitled cause within which to file a transcript on appeal in the supreme court.”
The quoted extract from the journal of the court operates not only as a mmc pro tunc order, but likewise as a new order further declaring the limits of time within which the transcript may be filed. Of course all this is subject to the limitation established by the statute to the effect that the time shall not be extended beyond the succeeding term of the appellate court. Without anything further being said, the expiration of that term will automatically end the right of thé defendant to file its transcript. An appeal, is a remedy and the laws and actions of courts in respect thereto should he liberally construed with a view to make the remedy effective. The Circuit Court evi*233dently intended to grant an extension of time. We cannot presume that the judge arbitrarily held out allurements to the defendant as to a Tantalus, that its right to appeal should be protected, yet at the same time intending to let the privilege lapse by limitation.
We conclude, then, that as a matter of fact the court on October 21st made an order extending the time “from day to day”; that this operated without further direction of the court to continue the matter subject to the restriction prescribed by law relating to the next term of the appellate court; that the effect was to retain in the bosom of the Circuit Court the right to make further orders relating to the extension of time; that the journal entry of December 18th operates not only as an official statement of what was indeed transacted on October 21st, but also as a further order controlling the matter to the present time. The motion to affirm the judgment is overruled and the application of the defendant to cure the diminution of .record is allowed. Motion Overruled.